ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Raytheon Company                              )      ASBCA Nos. 57576, 57679
                                              )                 58290, 60137
                                              )
Under Contract Nos. FA8807-06-C-0004          )
                    NOOO 19-06-C-03 l 0       )
                    W900KK-07-D-0001          )
                    NOO 104-08-G-A300         )
                    N00383-05-G-500H          )
                    Wl5P7T-07-C-M204          )
                    Wl5P7T-08-P203            )

APPEARANCES FOR THE APPELLANT:                       Paul E. Pompeo, Esq.
                                                     Lauren J. Schlanger, Esq.
                                                      Arnold & Porter LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Stephen R. Dooley, Esq.
                                                      Senior Trial Attorney
                                                     Alexander M. Healy, Esq.
                                                     Kathleen P. Malone, Esq.
                                                      Trial Attorneys
                                                      Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
180 days of the date of this Order.

       Dated: 12 October 2016


                                                  MARKN.
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57576, 57679, 58290, 60137,
Appeals of Raytheon Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2